DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
Applicant's preliminary amendment submitted 23 September 2019 has been received, & its contents have been carefully considered.  As a result, Claims 1-12 are pending for review.
Specification
The disclosure is objected to because of the following informalities:
In Lines 14-15 of Page 2, “A further object of the is the proposal of a corresponding system” appears to be intended as either “A further object of the [‘invention’ or ‘disclosure’] is the proposal of a corresponding system” or “A further object is the proposal of a corresponding system”;
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases, which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it includes self-evident, implied language, e.g. “The disclosure relates to” in Line 1.  Correction is required.  See MPEP § 608.01(b).
Appropriate correction is required.
Claim Objections
Claims 9 & 11 are objected to because of the following informalities:
In Line 6 of Claim 9 & Line 5 of Claim 11, “for the charging of a of the vehicle” should be “for the charging of the vehicle”.
Appropriate correction is required.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b), and of 35 U.S.C. § 112 (pre-AIA ), second paragraph:


2nd Para.: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claims 6, 7, 11 & 12 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
There is insufficient antecedent basis for each of the limitations in the claims:
The limitation “the same network connection” in Line 4 of Claim 6 (Note: Examiner believes this limitation is intended as the external system voltage connection as recited in Claim 1; Prosecution will proceed under this assumption);
The limitation “the circulation pump” in Line 2 of Claim 7; &
The limitation “the fan” in Lines 2-3 of Claim 7.
Claims 11 & 12 depend from Claim 7 and are, therefore, similarly rejected.
Note:	The prior art relied upon in the following office action is as follows:
-
Eversull, US #3673379
[Eversull ('379)]






Claim Rejections Under 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

A rejection on this statutory basis (35 U.S.C. § 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. § 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. §§ 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.
Claims 1-12 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Eversull ('379).
In Re Claims 1-12, Eversull ('379) discloses: 
Cl. 1: Electric heating device for a motor vehicle (Fig. 1), wherein the electric heating device is configured to be connected to an external system voltage (Via Interconnecting Cord #29 between Outlet Socket #28 in Building #11 to Socket #31 in Vehicle #10) and to be incorporated in an on-board motor vehicle cooling circuit (Col. 1, Ln. 72-Col. 2, Ln. 3: Engine Heater #16 attached to the water jacket of Engine #12), comprising at least one electric heating element for the delivery of heat to a coolant fluid which is present in the cooling circuit (Vehicle Interior Heater #13), and a power supply unit for the transformation of the external system voltage into a local voltage (Transformer #81
Cl. 2: wherein the external system voltage lies between 100 V and 500 V, and/or a frequency of the system voltage lies between 50 Hz and 60 Hz, and/or the local voltage lies between 5 V and 50 V (Col. 4, Ln. 6-29: Vehicle Receptacle #31 receives 110v AC power from Breaker Panel #21 while Transformer #81 outputs 12v DC power; the standard AC line frequency in the US being 60hz).
Cl. 3: wherein the heating device is configured for the output of one or more control signals for the actuation of components, e.g., discloses: a circulation pump and/or fan, using the local voltage delivered by the power supply unit, and/or is configured for the control of a charging function for a battery of the motor vehicle (Col. 3, Ln. 22-66: Relays #51-53 selectively energize Heater #13, energize Blower #14 and/or charge Battery #15).
Cl. 4: wherein the control of the charging function for the battery executes a maintenance charging function (At least Col. 1, Ln. 34-40, Col. 4, Ln. 6-33: The charging circuit of Battery #15 is energized at preselected conditions).
In Re Claim 5, discloses: Electric heating device according to claim 1, wherein the heating element, on the one hand, and the power supply unit and/or the control unit, on the other hand, are arranged in a sub-assembly or in a housing, where applicable (Fig. 1: The heating element is housed in Heater #13; The power supply is housed in Trunk-Mounted Control Circuit Housing #35; Transformer #81 is located Battery Charge Unit #45; & various relays & control circuitry components are housed in Dash-Mounted Control Housing #36).
Cl. 6: wherein the electric heating element and the power supply unit and/or the control unit are supplied via the same network connection (Fig. 1: All internal components of Vehicle #10 are powered by the same power connection to Socket #31).
Cl. 7: System, comprising the electric heating device according claim 1, together with the circulation pump, and/or the fan, and/or a battery, and/or means for activating the system/heating device, e.g. remote control and/or a UMTS connection, and/or means for the temperature-dependent activation of the vehicle fan, and/or means for the temperature-dependent control of the water pump (Fig. 1 depicts a complete system comprising at least some of the recited components including an air blower, battery, control relays & temperature sensors / thermostat switches).
Cl. 8: Motor vehicle, comprising an electric heating device according to claim 1 (Vehicle #10).
Cl. 9, 11: Application of [Cl. 9: an electric heating device according to claim 1] / [a system according to claim 7] wherein the electric heating device is configured to be connected to an external voltage supply and to be incorporated in an on-board motor vehicle cooling circuit, and comprises at least one heating element for the delivery of heat to a coolant fluid which is present in the cooling circuit, for the charging of a of the vehicle and/or for the supply of an on-board vehicle fan with a supply voltage, and/or for the supply of a circulation pump (Fig. 1: The heating system is powered by connection to an external power supply from Breaker Panel #21, all components of the heating & charging system are on-board, i.e. mounted within Vehicle #10 including Engine Heater #16, Blower #14 & Vehicle Heater #13
Cl. 10, 12: Method for operating [Cl. 10: a heating device according to claim 1] / [Cl. 12: a system according to claim 7] wherein a battery of the vehicle, for the charging thereof, is supplied with electric power by means of the heating device, and/or wherein an on-board vehicle fan is supplied with electric power by means of the heating device, and/or wherein charging of a battery of the vehicle is controlled by means of the heating device, and/or wherein operation of an on-board vehicle fan is controlled by means of the heating device (As discussed above, each of the recited functions is disclosed, including charging Batter #15 & energizing Blower #14, in both HEATING AND CHARGE mode & CHARGE ONLY mode, all components powered by the same power supply via Vehicle Socket #31).
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762